OFFICE   OF   THE   ATTORNEY   GENERAL     OF   TEXAS




                                                        ioat'ionwherein



                                                       prla$i and expend,




                 Such above holding makes It olear that the oolleotion
    and dispos&ion or garbagb i8 in furtheranos ot pub110 health
    aad 8atLitstiOB.
I
           'XIJOlew or the ioragoing, we am3 no reason why a oounty
  mold not b& authorized to purobase any necessary ititerest   In land
  *ithin such ooulltytor the publi0 purpose 0r dispoeing   0r garbage
~ oolleoted rrom.the inhabitaims of said oounty.
           We now shall prooeed on the question of auoh Oountiea
right to uoadamh land for suuh pMpOSe8.
            - Artisle 626$a, Vernon'8 Annotated Civil Statutes, pro-
yides, IIJpart,~that the right ot Eminent DOnrainI8 oonferred Won
wuntiep for the purpose of oondeianiugand aoqulria6 laud, risht-
Of-way ox ea~ssmautin laud, private or publio, exoept property used
for asraetarypurposes, where said land, rlght-uf-way or easemsnt is
asoeesary fin the oonstruotlon OS jells, oourthousee,    hospitals,
dellnquetit    and dspandent sohools, poor farms, libraries or for other
 ublio ~urposei~.where suoh ~umose is now or may hereafter be au-
&orised      by the Constitution or statutes of this State,

           In oonstruing tha undsrsoored prutluions of tin next
above r&erred to Artlola, it was held in ths aase of Nallop et al
Y. @alYMtOB OoPntr 48 8.~H. (2d~l63,. (kit    refpaed)  that "if
the purpose tor which the land is Bought tu be aondeamed has been
deolared a publie purpose by a statute, then Artials S264a exptessly
give8 th0 OOtUltythe right to aoquire by oondemaation the land ueues-
sary for ouoh purposetm
           U artiole 441sr.oupra, and Article 4477, Vernon*8
dMotated Civil Statutes, OOI~I~DO~~~
                                   bon   aa the "Sanitary Code,"
both rarer to and provide for the improvement of the sanitary con-
ditiohs in all parts of the State and of pub110 health therein, we
are OO~txaihed to~ooholuds that *sanitation* has beem dsalared a
publis p~pusaby~statuts and, as suoh, inoludes wdisposit~h of
t3arba6s.a
                                                                           -.
           Thersiora, it la the opinion of this department that a
oountf would also have the right to aoquire the land for such pur-
possesby oondemnation under the provisions of Artiole 3264a, Ver-
non's Annotated Civil Statutes, et seq.

          ,&WeYer, w0 invite to your attention that in regard to
your quoation said county ban &Bdemu only auoh easement as is
Bsoeseary for the purpose of gPlrbagedisposal. This ie provided
by the tome of Artiole 3270, Vernon*m Anhotated Civil Statutes,
whioh roada,~ih part, as follows:

           *Exoept where otherwise expressly provided by
      law, the right asoured or to be scoured to any oorpora-
      tion or other plaintiff in thia State, in the manner
      provided by this law, shall not be so conetrued as to
      inolude the ice simple estate in lauds, either publio
      or private * * *?*
                                                               ii.
                                                                     .98

mnorable George W. Car, page 9




          In support OS the propbsitlon next above dis-
oussed, we rerer you to Hillv. City of Bellvilla, SO S. W.
(Zd) 40098and our Opinion No. 0-3346, add oases therein ofted,
a oopy of whiohwe are attaohing hereto.
          %IfttfUgWe   haYe 8etiafaOtOrfly-snswered your que6-
tion, we are
                                        Your0 very   truly

                                   ATTORNEYG&NHzrlL OF TEXAS



                                   BY
                                        Bobart L. Lettfmore, Jr.
                                                      Aasiatant